[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________                 FILED
                                                       U.S. COURT OF APPEALS
                             No. 08-13991                ELEVENTH CIRCUIT
                                                         FEBRUARY 12, 2009
                         Non-Argument Calendar
                                                          THOMAS K. KAHN
                       ________________________
                                                               CLERK

                 D. C. Docket No. 98-00166-CR-J-33TEM

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

STACY POWELL,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                            (February 12, 2009)

Before BIRCH, CARNES and HULL, Circuit Judges.

PER CURIAM:
      Stacy Powell appeals his resentencing under 18 U.S.C. § 3582(c)(2).

Although the district court reduced Powell’s sentence for his crack cocaine

conviction under Amendment 706 of the sentencing guidelines, it denied Powell’s

request to reduce his sentence further under United States v. Booker, 543 U.S. 220,

125 S. Ct. 738 (2005). Powell contends that the district court erred in failing to

apply Booker at his resentencing.

      Recently this circuit joined the Eighth, Fourth, and Tenth Circuits in holding

that Booker does not apply at resentencing proceedings under § 3582(c)(2). United

States v. Melvin, __ F.3d __, No. 08-13497 (Feb. 3, 2009); see also United States

v. Starks, __ F.3d __, No. 08-2590, 2009 WL 66115 (8th Cir. Jan. 13, 2009);

United States v. Dunphy, __ F.3d __, No. 08-6919, 2009 WL 19139 (4th Cir. Jan.

5, 2009); United States v. Rhodes, 549 F.3d 833 (10th Cir. 2008). There was no

error at the resentencing.

      AFFIRMED.




                                          2